Citation Nr: 1441693	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  11-17 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the left elbow.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1970 to March 1972.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Virtual VA and Veterans Benefits Management System electronic claims files do not contain additional documents pertinent to the present appeal, with the exception of an August 2014 written appellate brief (Virtual VA).

In a July 2012 written submission, the Veteran inquired about an invoice he received for his VA medical care.  It appears that no action on this submission has been taken to date, and it referred to the agency of original jurisdiction (AOJ) for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Initially, remand is required to obtain clarification from the Veteran as to whether he intends to proceed with his claim on appeal.  In his June 2011 VA Form 9, the Veteran stated "Thank you for the 10% on my arm, hand.  I was hoping you would also consider the neck . . . ."  He also indicated that he "[did] not think [the] case is incorrect" in the portion of the form asking him to identify the errors in VA's decision.  The RO accepted this submission as a substantive appeal to the left elbow claim, as well as a new claim of service connection for the cervical spine/neck.  On review, it appears that the Veteran agreed with the RO's decision as to the left elbow, which would remove the case or controversy element necessary for appellate jurisdiction.  Nevertheless, the RO received additional argument from the Veteran's representative and ultimately certified this matter to the Board.  Thus, clarification from the Veteran is necessary prior to proceeding with adjudication of this claim.

In the event that the Veteran intends to proceed with his claim, the Board notes that he was most recently afforded a VA examination in December 2009.  Thereafter, the Veteran and his representative essentially alleged that his disability had increased in severity since that time.  See, e.g., April 2011 written statement; August 2014 written brief.  The Board observes that it has been over four years since the Veteran's last VA examination and finds that a more recent examination would be helpful to ascertain the current severity and manifestations of the Veteran's service-connected disability in this case.  VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997) and Caffrey v. Brown, 6 Vet. App. 377 (1994).  

The Veteran should also be afforded another opportunity to submit or request that VA attempt to obtain updated treatment records, and any updated Social Security Administration (SSA) records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran to determine if he intends to proceed with his claim for a higher initial evaluation for degenerative joint disease of the left elbow.  

2.  If the Veteran wishes to pursue his claim for a higher initial evaluation for degenerative joint disease of the left elbow, the AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his left elbow.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding and relevant VA treatment records, including records from the Orlando VA Medical Center/Viera Outpatient Clinic, as well as from the Dublin and Tampa VA Medical Centers dated from May 2011 to the present.

3.  The AOJ should obtain a copy of any additional decision to grant or deny SSA disability benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records.

It is noted that the RO obtained the records related to the November 2009 SSA denial decision; however, the Veteran indicated in a July 2012 written statement that he was receiving SSA disability payments, noting that there may be additional and outstanding SSA records.

4.  After obtaining any additional SSA records, the AOJ should associate the Veteran's SSA records (currently in the paper claims file in CD format) with the Virtual VA or VBMS electronic claims file. 

5.  After completing the above actions, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his degenerative joint disease of the left elbow.  The AOJ should contact the scheduling VA Medical Center to ensure that the Veteran's current address is used to mail the notification letter, if there is any discrepancy in this regard.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the December 2009 VA examination.

The examiner should comment on the severity of the Veteran's degenerative joint disease of the left elbow and report all signs and symptoms necessary for evaluating the disability under the rating criteria.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.

If the examiner is unable to distinguish between the symptoms associated with the service-connected left elbow disability and any symptoms associated with a nonservice-connected disorder, he or she should state so in the report.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

6.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


